      Case 1:15-cv-10031-JGK-DCF Document 276 Filed 08/10/21 Page 1 of 2




                       WOLLMUTH MAHER & DEUTSCH LLP
                                     500 FIFTH AVENUE
                                 NEW YORK, NEW YORK 10110

                                       TELEPHONE (212) 382-3300
                                       FACSIMILE (212) 382-0050


                                         August 10, 2021
By ECF
The Honorable John G. Koeltl
United States District Court Judge for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A
New York, New York 10007

Phoenix Light SF DAC, et al. v. Deutsche Bank Nat’l Trust Co., et al., 14-cv-10103-JGK-DF and
      Commerzbank AG v. Deutsche Bank Nat’l Trust Co., et al., 15-cv-10031-JGK-DF

Dear Judge Koeltl:

       Plaintiffs hereby provide clarification of issues raised during the August 3, 2021 hearing.

        (1) Trusts For Which German SOL Does Not Apply - The parties agree it does not apply to
Commerzbank’s (“CB’s”) 22 Barrington certificates from 19 trusts and the 58 certificates from 29
trusts held by plaintiffs other than Phoenix Light (“PL”) itself. See CB ECF 185 at 10; CB ECF
169-19 at Ex. A; PL ECF 321 at 6-7.

        (2) Post-2011 Breaches (2010 for PL) - The parties also agree claims accruing after 2010
for the PL trusts in its original complaint and post-2011 for CB and the other PL trusts are timely
under German law. DB concedes this carveout applies to claims based on 2014 EODs and 2012
EODs (if relation back applies). CB ECF 209 at 8-9. DB’s carveout is overly narrow because its
post-EOD duty is an express continuing duty (not a continuation of an existing breach) and the
complaints allege, and Phase 2 reports will address, many other independent post-2010 and -2011
breaches (e.g., DB’s failure to address servicing breaches). These breaches cannot be untimely
because the German Supreme Court holds limitations periods are calculated separately for each
breach even if it causes the same harm. See PL ECF 293-1 (Mansel Ex. A) at pp. 9-10.1

        (3) Efforts With DB in 2012 - Your Honor asked why CB did not obtain a tolling agreement,
but to clarify, CB was working with DB to investigate repurchase claims against other parties, not
against DB, Lucht Ex. 93, so there was no basis to seek tolling. As for whether CB could have
asked what DB was doing, this is what CB did in its January 2012 letter. Id. And, in response to
Your Honor’s question whether CB argued that it knew about DB’s breaches by 2011, Ex. A at 73,
1
  DB argued on reply that a “unity of damages” theory applies to combine the limitations period
for breaches, CB ECF 209 at 15, based on its expert’s opinion relying solely on a commentary. CB
ECF 211 ¶ 13. The theory is contrary to German Supreme Court cases requiring a separate
limitations analysis for each separate breach.
      Case 1:15-cv-10031-JGK-DCF Document 276 Filed 08/10/21 Page 2 of 2




CB asserts the opposite, and the uncontroverted testimony from its witnesses establishes that CB
did not know of any breaches by DB before 2012. See CB ECF 185 (Pltfs. Opp.) at 14-15.

        (4) Repurchase Claims for Mortgage File Deficiencies - Your Honor explored whether
repurchase claims for loans with defective mortgage files were dismissed. They were not. Plaintiffs
do not assert “document delivery” claims for failures that occurred when trusts closed. Their
separately pled claims for DB’s failures to enforce repurchase much later were never abandoned
or dismissed, and, we believe, were held not time-barred. See PL v. DB, 172 F. Supp. 3d at 710.
The provisions requiring DB to enforce repurchase obligations do not state a time for performance.
Plaintiffs’ opposition distinguishes the claims:

       DB mischaracterizes Plaintiffs’ claims as “document delivery-related.” As the Court made
       clear, “document delivery” claims are limited to events contemporaneous with Trusts’
       closing: DB’s duties to review Mortgage Files upon receipt, and generate the required
       initial and final certifications. See PL v. DB, 172 F. Supp. 3d 700, 709 (S.D.N.Y. 2016)....
       Plaintiffs are not suing DB for breaching those duties. The Court’s prior order did not
       dismiss, and Plaintiffs never relinquished, a separately pled claim: that, pre-EOD for
       certain Trusts and post-EOD for all, DB breached its duty to enforce repurchase of loans
       with defective Mortgage Files.

CB ECF 185 (Pltfs. Opp.) at 55-57; see also CB ECF 198 (Pltfs. Reply) at 28.

       (5) Ambac Consent - The Court asked whether In re Ambac only stayed temporarily PL’s
exercise of rights in IMM 2005-7. The orders DB cited are temporary. See PL ECF 355-4 (Goff
Reply Ex. 3) (3/24/10 “Order for Temporary Injunctive Relief”); PL ECF 355-5 (Goff Reply Ex.
4) at 60 ¶ 9 (1/24/11 confirmation order states orders “shall remain in full force and effect ...
through to termination of the rehabilitation proceeding”); PL ECF 355-6 (Goff Reply Ex. 5)
(9/12/12 order ¶ 2.A. addressed only “scope” of relief under confirmation order, not duration).
DB’s Aug. 9, 2021 letter offers new exhibits, including a 150-page 2018 amended plan, with no
chance for full reply. At the hearing, DB said Ambac “never consented to this action.” (Ex. A at
11.) To resolve this issue, Ambac has indicated it will consent to PL exercising its rights in IMM
2005-7; PL will provide a sworn, evidentiary declaration, mooting DB’s arguments.

        (6) Phoenix Light v. BNYM Summary Judgment - DB incorrectly stated that Judge Caproni
granted defendant summary judgment based on lack of notice or actual knowledge. (Ex. A at 41.)
In fact, Judge Caproni granted judgment on pre-EOD claims only where “pervasive” breaches
were the sole basis for notice to the trustee. 2017 U.S. Dist. LEXIS 145044, at *17-22 (S.D.N.Y.
Sept. 7, 2017). And there, she did so principally because, unlike this Court and others, she rejected
the prevention doctrine. For all other trusts, Judge Caproni denied judgment: “a reasonable juror
could find that, relative to the four Trusts about which BNYM received letters, BNYM discovered
the breaches” under either an inquiry notice or actual knowledge standard. Id. at *25. In addition
to other breach notices, DB got R&W breach notices in 69 Trusts, so the case supports Plaintiffs.

                                                              Respectfully submitted,
                                                              /s/ David H. Wollmuth
                                                              Counsel for Plaintiffs


                                                 2
